Case 1:20-cv-01233-CFC-JLH Document 54 Filed 09/01/21 Page 1 of 4 PageID #: 1411




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 WSOU Investments, LLC d/b/a Brazos
 Licensing and Development,
                                            C.A. No. 20-1228-CFC-JLH
                 Plaintiff,                 C.A. No. 20-1229-CFC-JLH
                                            C.A. No. 20-1231-CFC-JLH
        v.
                                            C.A. No. 20-1232-CFC-JLH
 Xilinx, Inc.,                              C.A. No. 20-1233-CFC-JLH

                 Defendant.


             PLAINTIFF’S LETTER TO THE HONORABLE JENNIFER L. HALL
               REGARDING PROTECTIVE ORDER DISCOVERY DISPUTE

  Dated: September 1, 2021             DEVLIN LAW FIRM LLC
                                       James M. Lennon (No. 4570)
                                       1526 Gilpin Avenue
                                       Wilmington, DE 19806
                                       (302) 449-9010
                                       jlennon@devlinlawfirm.com
                                       Attorneys for Plaintiff
Case 1:20-cv-01233-CFC-JLH Document 54 Filed 09/01/21 Page 2 of 4 PageID #: 1412




 Dear Judge Hall:

        Pursuant to Your Honor’s Oral Order (D.I. 54 in C.A. No. 20-1228), Plaintiff WSOU
 Investments, LLC provides its positions on the disputed issues in the proposed protective order
 (“PPO”).1 The six remaining disputes concern source code (4 issues), export controls (1 issue),
 and the prosecution bar (1 issue).

 A.     Source Code-Related Disputes

        1.      The Court Should Create a Fourth Category of Confidentiality Designation
                for High-Level Source Code Identifiers (PPO ¶¶ 1, 3, 4, and 11(f))

          The parties agree that the protective order should permit at least the following
 confidentiality designations: (i) “CONFIDENTIAL”; (ii) “HIGHLY CONFIDENTIAL –
 ATTORNEYS’ EYES ONLY”; and (iii) “HIGHLY CONFIDENTIAL – SOURCE CODE.”
 PPO at ¶ 1. This third designation for Source Code material provides the highest level of
 protection and strictest procedures. Id. at § 11. WSOU proposes to create a fourth category for
 documents that do not contain Xilinx’s source code per se but merely include high-level
 identifiers or descriptions related to source code, such as file, function, and variable names. Id.
 at ¶¶ 1, 3, 4, 11(f). This kind of high-level information provides a convenient way of identifying
 and discussing portions of the source code, without revealing its substance. Such high-level
 source code identifiers “provide very little, if any, useful—let alone highly confidential—
 information” and do not “provide the same level of disclosure as would the source code
 implementation of an algorithm or data structure.” Fintiv, Inc. v. Apple, Inc., No. 1:19-cv-
 01238-ADA, D.I. 131 (W.D. Tex. June 25, 2020), slip op. at 3 (copy attached).

         Under Xilinx’s proposal, however, high-level identifiers would be deemed “Source
 Code,” which would mean that WSOU’s outside counsel and experts would not even be able to
 write down things like source code file names during their in-person inspection of Xilinx’s
 source code (see PPO ¶ 11(f)) or mention source code file names in email correspondence
 between them for purposes of working and collaborating on this case. Such severe restrictions
 are unnecessary and would be disruptive to the litigation. Creating a fourth category for high-
 level identifiers would safeguard their confidentiality while simplifying and providing
 appropriate flexibility to the litigation by, for example, permitting the parties to refer to these
 convenient identifiers in electronic submissions (e.g., expert reports, discovery responses, court
 filings), electronic correspondence, and source code review notes (see infra, § A.4). Thus,
 WSOU’s proposed confidentiality designation appropriately balances Xilinx’s confidentiality
 concerns with the needs of the case.

        2.      “Source Code” Should Not Include “Chip-Level Schematics” (PPO ¶ 8)

        Although the parties agree that the highest confidentiality designation for “Source Code”
 should apply to actual source code (i.e., “a text listing of computer instructions, commands and
 data definitions expressed in a form suitable for input to an assembler, compiler, or other

 1
  As coordinated by the parties, the PPO, which contains the parties’ competing language for the
 disputed provisions, is being submitted with Defendant Xilinx’s letter brief.
Case 1:20-cv-01233-CFC-JLH Document 54 Filed 09/01/21 Page 3 of 4 PageID #: 1413




 translator”), they dispute whether it should extend to “chip-level schematics.” PPO at ¶ 8. The
 Court should reject Xilinx’s proposal to define “Source Code” to include “chip-level schematics
 including electronic drawings and symbolic representations that define or depict digital or analog
 electrical circuits within integrated circuit chips.” Id. Chip-level schematics are not source code.
 Unlike source code, which is textual in nature, chip-level schematics are typically large, highly
 detailed, multicolored diagrams that are not conducive to the paper printing procedure required
 by ¶ 11(j) of the PPO for actual source code. To provide chip-level schematics on paper in a
 manner that is sufficiently legible and coherent could require hundreds of additional printed
 pages beyond what the parties are already disputing in ¶ 11(j). Such voluminous printouts of the
 schematics would be inconvenient and unwieldy. WSOU submits that chip-level schematics
 should be produced electronically in a manner that maintains their legibility and clarity.

        3.      500 Printed Pages of Source Code Per Case Is Reasonable (PPO ¶ 11(j))

          Given the asserted patents and accused products, WSOU estimates at this early juncture
 that it may need up to 500 pages of printed source code for each of the five actions to support its
 infringement case. PPO at ¶ 11(j). Xilinx’s proposal of just 100 total pages for all the cases
 combined is untenable and would undoubtedly lead to discovery disputes. WSOU’s proposal is
 likely to avoid unnecessary disputes and wasting of the parties’ and Court’s time and resources.

        4.      WSOU’s Source Code Reviewers Should Have Flexibility in Taking
                Handwritten Notes Regarding Xilinx’s Source Code (PPO ¶ 11(f))¶

         Paragraph 11(f) sets forth procedures for source code review, which the parties agree can
 include taking handwritten notes. WSOU has consented not to copy any actual source code during
 the review, but requests that its reviewers be granted the flexibility to take notes as they deem
 appropriate, including by referencing high-level source code identifiers (supra, § A.1). Xilinx’s
 proposal, in contrast, would severely limit what WSOU’s reviewers could write in their notes,
 infringing upon WSOU’s right to build its case and generate litigation work product as it sees fit.

 B.     Xilinx’s Proposed “Export Control” Provisions Are Unnecessary (PPO ¶ 7)

         The Court should reject Xilinx’s proposal to include two sentences concerning export
 controls in ¶ 7. Xilinx’s proposed language merely recognizes, as a general matter, that export
 control laws and regulation exist and that the parties will comply with any that are applicable.
 Whether laws and regulations exist or may be applicable is true regardless of whether it is so
 stated in the protective order. During the parties’ negotiation of the protective order, WSOU’s
 counsel requested that Xilinx identify any export control material of which it is aware, but Xilinx
 did not identify anything beyond stating that Xilinx is an international company that has general
 concerns about export controls. If Xilinx has specific export control concerns, it should
 expressly notify WSOU, which will of course comply with any applicable laws or regulations.

 C.     The Scope of the Prosecution Bar Should Be Tied to the Scope of Potentially
        Relevant Discovery (PPO ¶ 12)

          The parties agree that the protective order should impose a prosecution bar, but differ as
 to its scope. PPO at ¶ 12. WSOU submits that the prosecution bar should be commensurate in


                                                  2
Case 1:20-cv-01233-CFC-JLH Document 54 Filed 09/01/21 Page 4 of 4 PageID #: 1414




 scope with the subject matter at issue this litigation: “the field of the invention of the patents-in-
 suit.” Id. The prosecution bar should be tied to the foreseeable substance of relevant discovery
 in this action to avoid any risk of its improper use for prosecuting patent applications.

          Xilinx, however, seeks an overly expansive prosecution bar of indeterminate scope that
 would extend to any and all products that Xilinx has ever designed, developed, or sold,
 irrespective of whether such products are at issue or the subject of any discovery. Id. As an
 initial matter, WSOU has no way of knowing every single product that Xilinx may have
 designed, developed, or sold at some point in time. Xilinx’s proposal would therefore place
 WSOU’s counsel in an impossible situation of never knowing whether they were complying or
 violating the protective order.
         Moreover, this litigation does not necessitate such a broad scope that extends beyond the
 field of invention of the patents-in-suit or the specific products at issue in this litigation.2 WSOU
 is not seeking discovery of confidential information concerning irrelevant products. There is
 simply no risk that WSOU’s counsel could use confidential information to prosecute patent
 application related to irrelevant products. Indeed, Xilinx has stipulated to multiple protective
 orders in this district that contained prosecution bars nowhere near as expansive as what Xilinx
 seeks here. See, e.g., FG SRC LLC v. Xilinx, Inc., No. 20-601-LPS (D. Del.), D.I. 53 at ¶ 9.1
 (limited in scope to “the Relevant Technology or the Patent-in-Suit”); Arbor Global Strategies
 LLC v. Xilinx, Inc., No. 19-1986-MN (D. Del.), D.I. 60 at ¶ 8.1 (limited in scope to “manufacture
 of stacked integrated circuits including programmable arrays and using through silicon vias
 (TSVs)”); Analog Devices, Inc. v. Xilinx, Inc., No. 19-2225-RGA (D. Del.), D.I. 52 at ¶ 46
 (limited in scope to “analog-to-digital converter technology or SerDes technology disclosed in
 the [confidential discovery material] that the individual reviewed or accessed, not including
 information that is publicly available at the time of prosecution”).
                                                 ****
        We respectfully request that the Court endorse WSOU’s proposed language in the PPO,
 and look forward to discussing the disputed issues with Your Honor on September 3.

                                                Respectfully submitted,

                                                /s/ James M. Lennon
                                                James M. Lennon (No. 4570)

                                                Attorneys for Plaintiff WSOU Investments, LLC
 Enclosure
 cc: Clerk of the Court (via CM/ECF, w/encl.)
     All Counsel of Record (via CM/ECF, w/encl.)



 2
   In negotiating the protective order, WSOU offered to extend the prosecution bar to the field of
 technology of the patents-in-suit and the accused products, but Xilinx rejected the offer without
 explanation and maintained its demand for a prosecution bar covering any and all products that
 Xilinx ever designed, developed, or sold, regardless of their relevance to this litigation.


                                                    3
